DETAILED ACTION
	Claims 1-13 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species of SEQ ID NOS: 1 and 2, E. coli, R1 is hydrogen (Formulae (1) and (2)) and R2 is hydrogen Formulae (1) and (2)) in the reply filed on 10/12/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 6, 7, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 4-7 and 10-11 recite a “derivative represented by Formula (1)” and a “derivative represented by Formula (2).”  
“Represent.” Merriam-Webster.com Dictionary, Merriam-Webster, www.merriam-webster.com/dictionary/represent. Accessed 22 Oct. 2021, provides several common meanings for the verb “represent” and including “to serve as a specimen, example, or instance of,” which is considered the closest definition for recitation of “represents” or “represented by” as recited in the claims. 

The terminology “represented by” indicates that what follows is merely a representative or exemplary structure (as indicated by the cited Merriam-Webster definition) such that recited Formulae (1) and (2) are only examples of what the compounds may be and the recited 4-aminobenozic acid derivative and 3-hydroxy-4-aminobenozic acid derivative can be other structures that are part of a group for which Formula (1) or (2), respectively, serves as an example.  That is, Formula (1) and (2) are only representative of the structures that the recited derivatives may have wherein the recited derivatives appear to include other structures that are different form Formula (1) or (2) for which Formula (1) and (2) may be “representative of.”  For this reason, the ordinarily skilled artisan at the time of filing is not able to reasonably determine what derivative compounds outside the scope of Formula (1) or (2) are “represented by” Formula (1) or (2) such that the skilled artisan cannot understand how to avoid infringement.  It is recommended that the phrase “represented by” be replaced with “having Formula (1)” or “having Formula (2)” as appropriate. 
Similarly, each of claims 4, 10 and 11 intermittently recite the terminology R1, R2, and/or Xs “represents” a hydroxyl group, a methoxy group, an amino group, a fluorine atom, etc.  For the reasons set forth above, the term “represents” indicates that what follows are merely representative or exemplary structure that are “representative” of the recited chemical groups.  For example, if a “methoxy group” represents or is exemplary of R1, it is unclear if other alkoxy groups are also encompassed by such representation such that the ordinarily skilled artisan cannot reasonably understand how to avoid infringement.  It is recommended that “represents” as recited throughout the claims be replaced with “is” or “are.”  For example, claim 5 recites “R1 is a hydrogen atom, a hydroxyl group, a methoxy group, a fluorine atom, or a methyl group.”

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation 
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
Claim 1 recites “a polypeptide consisting of an amino acid sequence shown in SEQ ID NO: 2 . . . and has 4-hydroxybenzoate hydroxylase activity” and “a polypeptide consisting of an amino acid sequence shown in SEQ ID NO: 6 . . . and has 4-hydroxybenzoate hydroxylase activity.” Claim 2 recites “a polynucleotide consisting of a nucleic acid sequence shown in SEQ ID NO: 1. . . and encodes a polypeptide having 4-hydroxybenzoate hydroxylase activity” and “a polynucleotide consisting of a nucleic acid sequence shown in SEQ ID NO: 5. . . and encodes a polypeptide having 4-hydroxybenzoate hydroxylase activity.”
Statement of “an amino acid sequence” or “a nucleic acid sequence” of a Sequence Identifier is an indication of a plural genus being any fragment or subsequence of the Sequence Identifier since the indefinite article “a” or “an” indicates a generic structure having several embodiments.  If the claims are meant to recite the polynucleotide or amino acid sequence being the full length of the Sequence Identifier, “a” or “an” as underlined above can be replaced with “the” wherein a Sequence Identifier provides its own antecedent basis.
consisting of” or “a polynucleotide consisting of,” claim 1 recites a genus of polypeptides consisting solely of a fragment or subsequence of SEQ ID NO: 2 or 6 without having any additional N- or C-terminal sequence and having 4-hydroxybenzoate hydroxylase activity, and claim 2 recites a genus of polynucleotides consisting solely of a fragment or subsequence of SEQ ID NO: 1 or 5 without having any additional 5’ or 3’ sequence appended thereto and encoding a polypeptide having 4-hydroxybenzoate hydroxylase activity. It is noted that “an amino acid sequence” or “a nucleic acid sequence” can be as few as two amino acid residues or nucleotides, respectively.
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics.”  Here, for the reasons stated above, claim 1 encompasses a genus of 4-hydroxybenzoate hydroxylase polypeptides that includes the minimal fragment of SEQ ID NO: 1 or 6 still maintaining 4-hydroxybenzoate hydroxylase activity, and claim 2 encompasses a genus of polynucleotides being the minimal sequence that still encodes a polypeptide having 4-hydroxybenzoate hydroxylase activity.  The specification contains no overt description or discussion regarding what the minimal structure or fragment of SEQ ID NO: 2 or 6 (as may be encoded by a fragment of SEQ ID NO: 1 or 5) has or maintains 4-hydroxybenzoate hydroxylase activity.  Further, the specification provides no examples or description of 4-hydroxybenzoate hydroxylase polypeptides other than the full-length of SEQ ID NOS: 2 and 6 or an encoding gene other than the full length of SEQ ID NO: 1 and 5.  As such, the specification does not provide for a representative number of species representative of the recited genus of 4-hydroxybenzoate hydroxylase polypeptides is the absence of the description of any fragments of SEQ ID NOS: 2 and 6 having 4-hydroxybenzoate hydroxylase activity.  Further, for these reasons the specification does not disclose relevant, identifying characteristics shared by members of the genus.
That is, the disclosure of the specification does not provide a written description that allows the ordinarily skilled to reasonably predict which fragments of SEQ ID NO: 2 or 6 will have 4-hydroxybenzoate hydroxylase activity and which will not have such activity.  For these reasons the above-described general as directly recited in claims 1 and 2 lack adequate written description in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Entsch et al. (Para-hydroxybenzoate hydroxylase containing 6-hydroxy-FAD is an effective enzyme with modified reaction mechanisms, J. Biol. Chem. 262 (1987): 6060-68) (see IDS) further in view of Gatti et al. (pH-Dependent Structural Changes in the Active Site of p-Hydroxybenzoate Hydroxylase Point to the Importance of Proton and Water Movements during Catalysis, Biochemistry 35 (1996): 567-78) (see IDS), Genbank, Accession No. CP023313.2, Feb. 2018, www.ncbi.nlm.nih.gov, Uniprot, Accession No. Q9A5P3, 2018, www.uniprot.org, Uniprot, Accession No. P00438, 2018, ww.uniprot.org, and Chen et al. (Rational Engineering of p-Hydroxybenzoate Hydroxylase to Enable Efficient Gallic Acid Synthesis via a Novel Artificial Biosynthetic Pathway, Biotechnol. Bioeng. 114 (2017): 2571-80).

Entsch et al., abstract, teach a p-hydroxybenzoate hydroxylase (PHBH) from Pseudomonas fluorescens that utilizes a FAD prosthetic group.  As shown in Table I of Entsch et al., such hydroxylase is contacted with para-aminobenzoic acid (pNH2B, i.e. 4-aminobenzoic acid) to form 3-hydroxy-4-aminobenzoate as a product.  4-aminobenzoic acid is a compound within the scope of Formula (1) in claims 4-7 and 11 (also as directly recited in claim 10) and 3-hydroxy-4-aminobenzoate is a compound within the scope of Formula (2) in claims 4-7 and 11 (also as directly recited in claim 10).
Similarly, Gatti et al. teach a PHBH from Pseudomonas aeruginosa having activity to hydroxylate p-aminobenzoic acid (4-aminobenzoic acid) to 3-hydroxy-4-aminobenzoate including specific kinetic parameters as reported in Table 2 of Gatti et al., data for p-aminobenzoic acid (p-ABA) shown in parenthesis.
It is noted that both Entsch et al. and Gatti et al. show 4-aminobenzoic acid as being a significantly poorer substrate for the described PHBH enzymes than para-hydroxybenzoic acid.  Nevertheless, 4-aminobenzoic acid is a substrate for the taught PHBH enzymes.  Table 2 of Gatti et al., at pH 6.5, reports 100% stoichiometric hydroxylation of 4-aminobenzoic acid per molecule of NADPH utilized as a co-substrate.
However, Entsch et al. and Gatti et al. do not teach a step of contacting 4-aminobenzoic acid with a microorganism being E. coli producing a 4-hydroxybenzoate hydroxylase polypeptide having recited SEQ ID NO: 2. 
Genbank CP023313 teach a gene sequence from Caulobacter vibrioides encoding a 4-hydroxybenzoate 3-monooxygenase having 100% identity to recited SEQ ID NO: 2.  4-hydroxybenzoate 3-monooxygenase is a synonym for p-hydroxybenzoate hydroxylase or 4-hydroxybenzoate hydroxylase.  For example, Uniprot Q9A5P3 describes the same enzyme/amino acid sequence as a p-hydroxybenzoate hydroxylase.  
Uniprot P00438 describe the amino acid sequence for p-hydroxybenzoate hydroxylase (4-hydroxybenzoate 3-monooxygenase) from P. fluorescens.  An alignment between the enzyme described in Genbank CP023313 (Query) and the enzyme described in Uniprot P00438 (Sbjct) is as follows:

    PNG
    media_image1.png
    594
    912
    media_image1.png
    Greyscale

As can be seen in the alignment, the two enzymes are named as having the same catalytic activity and have 74% similarity.  For this reason, the ordinarily skilled artisan at the time of filing would have an active expectation that the P. fluoresences 4-hydroxybenzoate hydroxylase and the 4-hydroxybenzoate hydroxylase from Caulobacter vibrioides described by Genbank CP023313 will catalyze the same reactions including conversion of 4-aminobenzoic acid to 3-hydroxy-4-aminobenzoic acid.
Substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
et al. and Gatti et al. report the same method as claim 1 except for the identity of the 4-hydroxybenzoate hydroxylase being SEQ ID NO: 2.  (2) However, Genbank CP023313 reports that a 4-hydroxybenzoate hydroxylase identical to SEQ ID NO: 2 is known in the prior art and would be expected to have the same function as the enzymes taught by Entsch et al. and Gatti et al. (3) One having ordinary skill in the art at the time of filing could have produced any 4-hydroxybenzoate hydroxylase enzyme sequence taught in the prior art including SEQ ID NO: 2 and contact the same with 4-aminobenzoate. (4) No other specific findings are deemed to be necessary to explain a conclusion of obviousness.  For these reasons, at the time of filing the ordinarily skilled artisan would have been motivated to substitute the 4-hydroxybenzoate hydroxylase taught be either Entsch et al. or Gatti et al. with the 4-hydroxybenzoate hydroxylase taught by Genbank CP023313.
	Regarding recitation in claims 1 and 3 that an E. coli producing a 4-hydroxybenzoate hydroxylase having SEQ ID NO: 2 is contacted with 4-aminobenzoic acid, Chen et al. report the use of P. aeruginosa p-hydroxybenzoate hydroxylase expressed in E. coli as a whole cell biocatalyst for the production of gallic acid.  “[W]e tested their in vivo catalytic efficiency through whole-cell bioconversion experiments. First, as negative control, wild-type PobA [4-hydroxybenzoate hydroxylase] was expressed in E. coli BW25113 (F0), generating strain CZY4. As the results shown in Figure 3A demonstrate, when fed with 1000 mg/L 4-HBA [4-hydroxybenzoic acid], strain CZY4 was able to completely converted 4-HBA into 3,4-DHBA within 9 h.” Chen et al., page 2576, left column.  As such, Chen et al. teach that 4-hydroxybenzoic acid hydroxylase can be expressed in E. coli and applied to whole-cell bioconversion of a substrate.  As such, at the time of filing as an alternative to application of an isolated 4-hydroxybenzoate hydroxylase contacted with 4-aminobenzoic acid, the ordinarily skilled artisan would have been motivated to substitute a recombinant E. coli expressing 4-hydroxybenzoate hydroxylase (including the hydroxylase taught by Genbank CP023313) for contact with 4-aminobenzoic acid since 1) Chen et al. demonstrate that E. coli expressing 4-hydroxybenzoate hydroxylase can be employed as a whole-cell biocatalyst and 2) the use of a whole-cell biocatalyst has the advantage of saving the time and expense of isolating any enzyme.
	Regarding claims 8 and 13, Gatti et al., Table 2, report reactions with 4-aminobenzoate and 4-hydroxybenzoate hydroxylase occurring at a temperature of 25[Symbol font/0xB0]C wherein the ordinarily skilled artisan would be motivated to employ the same 25[Symbol font/0xB0]C even when utilizing the different 4-hydroxybenzoic acid e.g. sonication of cells followed by centrifugation).  For example, Chen et al., paragraph bridging pages 2573-74, describes isolating 4-hydroxybenzoic acid hydroxylase enzyme from E. coli by lysing with a beads beater, which necessarily forms a homogenate.  As such, the ordinarily skilled artisan at the time of filing would have had an expectation of success that homogenizing the whole cell catalyst having the 4-hydroxybenzoate hydroxylase can be used as a catalyst to hydroxylate 4-aminobenzoic acid since the 4-hydroxybenzoate hydroxylase will be present in such homogenate.

Claims 1-13 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Entsch et al., Gatti et al., Genbank CP023313.2, Uniprot Q9A5P3, Uniprot P00438 and Chen et al. as applied to claims 1, 3-8, 11 and 13 above, and further in view of Puigbo et al. (OPTIMIZER: a web server for optimizing the codon usage of DNA sequences, Nucleic Acids Res. 35 (2007): W126-W131).
Regarding claim 2 and claims depending therefrom, an alignment between recited SEQ ID NO: 1 and the gene sequence shown in Genbank CP023313.2 is as follows:

    PNG
    media_image2.png
    822
    821
    media_image2.png
    Greyscale



    PNG
    media_image2.png
    822
    821
    media_image2.png
    Greyscale


	As can be seen, the two sequences do not have at least 90% identity.  Puigbo et al. teach that “Gene expression levels depend on many factors, such as promoter sequences and regulatory elements. One of the most important factors is the adaptation of the codon usage of the transcript gene to the typical codon usage of the host (1). Therefore, highly expressed genes in prokaryotic genomes under translational selection have a pronounced codon usage bias. This is because they use a
et al., page W127.  Puigbo et al. teach that it is known in the art to optimize a gene sequence for expression by substituting codons for other codons encoding the same amino acid residues.
	Recited SEQ ID NO: 1 and the gene sequence shown by Genbank CP023313.2 both encode the same amino acid sequence being recited SEQ ID NO: 2.  SEQ ID NO: 1 appears to be a sequence optimized for expression in E. coli. Given that the natural gene sequence shown by Genbank CP023313.2 is already 80% identical to recited SEQ ID NO: 1, the ordinarily skilled artisan at the time of invention would have been motivated to apply common gene optimization techniques to the sequence shown in Genbank CP023313.2 to arrive at gene sequences having at least 90% identity to recited SEQ ID NO: 1 and otherwise encoding SEQ ID NO: 2 since Puigbo et al. teach that such gene or codon optimization assists in achieving high levels of expression in heterologous host cells. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652